
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.28


TENTH AMENDMENT TO FINANCING AGREEMENT


        This TENTH AMENDMENT TO FINANCING AGREEMENT (this "Amendment"), dated as
of March 3, 2003, is entered into by and among SHARPER IMAGE CORPORATION, a
Delaware corporation (the "Borrower"), and the CIT GROUP/BUSINESS CREDIT, INC.,
a New York corporation ("CITBC"), and amends that certain Financing Agreement,
dated September 21, 1994 (as the same is in effect immediately prior to the
effectiveness of this Amendment, the "Existing Financing Agreement" and as the
same may be amended, supplemented or modified and in effect from time to time,
the "Financing Agreement"), by and between the Borrower and CITBC. Capitalized
terms used and not otherwise defined in this Amendment shall have the same
meanings in this Amendment as set forth in the Financing Agreement.

RECITAL

        The Borrower has requested that CITBC amend various provisions of the
Existing Financing Agreement, and CITBC is willing to agree to so amend the
Existing Financing Agreement on the terms and subject to the conditions set
forth below.

AGREEMENT

        NOW, THEREFORE, in consideration of the foregoing, the mutual covenants
and agreements set forth below and other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties agree as
follows:

        SECTION 1.    Amendments.    On the terms of this Amendment and subject
to the satisfaction of the conditions precedent set forth below in Section 2,
CITBC and the Borrower hereby agree as follows:

        (a)  Section 6, Paragraph 12 of the Existing Financing Agreement is
hereby amended and restated in its entirety to read as follows:

        "Without the prior written consent of CITBC, the Company will not
contract for, purchase, make expenditures for, lease pursuant to a Capital Lease
or otherwise incur obligations with respect to Capital Expenditures (whether
subject to a security interest or otherwise) during the Company's fiscal year
ending January 31, 2003 in an aggregate amount in excess of $24,000,000."

        (b)  Section 6, Paragraph 9 (H) of the Existing Financing Agreement is
hereby amended temporarily to add the following to the end of Paragraph 9 (H):

        "Notwithstanding the foregoing in this clause G, during the period
commencing on this date and ending six months from the date hereof, Company may
purchase the common stock of Kronos Advanced Technologies, Inc. provided that
the aggregate amount of the purchase price thereof does not exceed $300,000.00
during such period and provided further that no Default or Event of Default is
then in existence or would be in existence after giving effect to any such
purchase."

        SECTION 2.    Conditions to Effectiveness.    The amendments set forth
in Section 1 of this Amendment shall become effective only going forward upon
the satisfaction of all of the following conditions precedent (the date of
satisfaction of all such conditions being referred to as the "Amendment
Effective Date"):

        (a)  On or before the Amendment Effective Date, CITBC shall have
received this Amendment, duly executed and delivered by the Borrower.

        (b)  On or before the Amendment Effective Date, all corporate and other
proceedings taken or to be taken in connection with the transactions
contemplated by this Amendment, and all

--------------------------------------------------------------------------------




documents incidental thereto, shall be reasonably satisfactory in form and
substance to CITBC and its counsel, and CITBC and such counsel shall have
received all such counterpart originals or certified copies of such documents as
they may reasonably request.

        (c)  On or before the Amendment Effective Date, CITBC shall have
received a legal documentation fee of $10,000.00, which fee shall be fully
earned as of the date hereof.

        (d)  Each of the representations and warranties set forth in this
Amendment shall be true and correct as of the Amendment Effective Date.

        SECTION 3.    Representations and Warranties.    In order to induce
CITBC to enter into this Amendment and to amend the Existing Financing Agreement
in the manner provided in this Amendment, the Borrower represents and warrants
to CITBC as of the Amendment Effective Date as follows:

        (a)  Power and Authority.    The Borrower has all requisite corporate
power and authority to enter into this Amendment and to carry out the
transactions contemplated by, and perform its obligations under, the Existing
Financing Agreement as amended by this Amendment (hereafter referred to as the
"Amended Financing Agreement").

        (b)  Authorization of Agreements.    The execution and delivery of this
Amendment by the Borrower and the performance of the Amended Financing Agreement
by the Borrower have been duly authorized by all necessary action, and this
Amendment has been duly executed and delivered by the Borrower.

        (c)  Enforceability.    The Amended Financing Agreement constitutes the
legal, valid and binding obligation of the Borrower enforceable against the
Borrower in accordance with its terms, except as may be limited by bankruptcy,
insolvency or other similar laws affecting the enforcement of creditors' rights
in general. The enforceability of the obligations of the Borrower hereunder is
subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

        (d)  No Conflict.    The execution and delivery by the Borrower of this
Amendment and the performance by the Borrower of the Amended Financing Agreement
do not and will not (i) contravene, in any material respect, any provision of
any law, regulation, decree, ruling, judgment or order that is applicable to the
Borrower or its properties or other assets, (ii) result in a breach of or
constitute a default under the charter, bylaws or other organizational documents
of the Borrower, or any material agreement, indenture, lease or instrument
binding upon the Borrower or its properties or other assets or (iii) result in
the creation or imposition of any liens on its properties other than as
permitted under the Financing Agreement.

        (e)  Governmental Consents.    No authorization or approval or other
action by, and no notice to or filing with, any governmental authority or
regulatory body is required for the due execution, delivery and performance by
the Borrower of this Amendment.

        (f)    Representations and Warranties in the Financing Agreement.    The
Borrower confirms that as of the Amendment Effective Date the representations
and warranties contained in Section 6 of the Financing Agreement are (before and
after giving effect to this Amendment) true and correct in all material respects
(except to the extent any such representation and warranty is expressly stated
to have been made as of a specific date, in which case it shall be true and
correct as of such specific date) and that no Default or Event of Default has
occurred and is continuing.

2

--------------------------------------------------------------------------------




        SECTION 4.    Miscellaneous.    

        (a)  Reference to and Effect on the Existing Financing Agreement.

          (i)  Except as specifically amended by this Amendment and the
documents executed and delivered in connection herewith, the Existing Financing
Agreement shall remain in full force and effect and is hereby ratified and
confirmed.

        (ii)  The execution and delivery of this Amendment and performance of
the Amended Financing Agreement shall not, except as expressly provided herein,
constitute a waiver of any provision of, or operate as a waiver of any right,
power or remedy of CITBC under, the Existing Financing Agreement or any
agreement or document executed in connection therewith.

        (iii)  Upon the conditions precedent set forth herein being satisfied,
this Amendment shall be construed as one with the Existing Financing Agreement,
and the Existing Financing Agreement shall, where the context requires, be read
and construed throughout so as to incorporate this Amendment.

        (b)  Fees and Expenses.    The Borrower acknowledges that all costs,
fees and expenses incurred in connection with this Amendment will be paid in
accordance with Section 7, Paragraph 4 of the Existing Financing Agreement.

        (c)  Headings.    Section and subsection headings in this Amendment are
included for convenience of reference only and shall not constitute a part of
this Amendment for any other purpose or be given any substantive effect.

        (d)  Counterparts.    This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

        (e)  Governing Law.    This Amendment shall be governed by and construed
according to the laws of the State of California.

        IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment
as of the date first above written.


 
 
SHARPER IMAGE CORPORATION, a Delaware corporation


 
 
      By: /s/  JEFFREY P. FORGAN      

--------------------------------------------------------------------------------

    Name: Jeffrey P. Forgan     Title: EVP, CFO
 
 
By:
/s/  KAREN LUEY-SUI      

--------------------------------------------------------------------------------

    Name: Karen Luey-Sui     Title: VP, Finance Controller


 
 
      THE CIT GROUP/BUSINESS CREDIT, INC., a New York Corporation


 
 
      By: /s/  ADRIAN AVALOS      

--------------------------------------------------------------------------------

    Name: Adrian Avalos     Title: Vice President

3

--------------------------------------------------------------------------------



QuickLinks


TENTH AMENDMENT TO FINANCING AGREEMENT
